      Case 2:20-cv-01662-KJD-VCF Document 11 Filed 10/06/20 Page 1 of 4



1    Scott E. Gizer, Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, NV 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendants
7    OLD REPUBLIC NATIONAL TITLE INSURANCE
     COMPANY and OLD REPUBLIC TITLE INSURANCE
8    GROUP, INC.
9
                                  UNITED STATES DISTRICT COURT
10
                                           DISTRICT OF NEVADA
11

12
      DLJ MORTGAGE CAPITAL, INC.,                          Case No.: 2:20-cv-01662-KJD-VCF
13
                              Plaintiff,
14                                                         STIPULATION AND ORDER
                       vs.                                 EXTENDING DEFENDANTS’ TIME
15                                                         TO RESPOND TO COMPLAINT
      OLD REPUBLIC TITLE INSURANCE
16    GROUP, INC.; OLD REPUBLIC
      NATIONAL TITLE INSURANCE                             (First Request)
17    COMPANY; TITLEONE OF LAS VEGAS,
      INC.; DOE INDIVIDUALS I through X;
18    and ROE CORPORATIONS XI through
      XX, inclusive,
19
                              Defendants.
20

21

22

23              Defendants Old Republic National Title Insurance Company (“ORNTIC”) and Old

24   Republic Title Insurance Group, Inc. (collectively, “Defendants”) and plaintiff DLJ Mortgage

25   Capital, Inc. (“DLJ”) (collectively, the “Parties”), by and through their counsel of record, hereby

26   stipulate as follows:

27

28

                                                       1
                  STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     578217.1
      Case 2:20-cv-01662-KJD-VCF Document 11 Filed 10/06/20 Page 2 of 4



1               WHEREAS, DLJ commenced the action by filing a Complaint on September 8, 2020, in
2    the Eighth Judicial District Court for the State of Nevada, Clark County (Case No. A-20-820843-
3    C);
4               WHEREAS, on September 10, 2020, ORNTIC filed a Petition of Removal with this
5    Court, based upon diversity jurisdiction (ECF No. 1);
6               WHEREAS, on September 15, 2020, DLJ served Defendants with the complaint pursuant
7    to the executed summons filed on September 30, 2020 (ECF Nos. 7-8);
8               WHEREAS, Defendants’ responses to the complaint are due on October 6, 2020;
9               WHEREAS, Defendants are requesting an extension of time to respond to the complaint
10   to afford Defendants’ counsel additional time to review, analyze and respond to DLJ’s complaint;
11              WHEREAS, DLJ has agreed to extend Defendants’ time to respond to the complaint to
12   November 6, 2020; and
13              WHEREAS, this is the first stipulation for an extension of Defendants’ time to respond to
14   the complaint.
15              Now, therefore, the parties hereto, by and through their counsel of record, hereby stipulate
16   and agree as follows:
17              1.      Defendants shall respond to the complaint on or before November 6, 2020.
18              2.      Defendants intend to preserve their rights and do not expressly waive any and all
19   defenses listed in Fed. R. Civ. P. 12(b).
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          2
                     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     578217.1
      Case 2:20-cv-01662-KJD-VCF Document 11 Filed 10/06/20 Page 3 of 4



1    DATED this 6th day of October, 2020      DATED this 6th day of October, 2020
2    WRIGHT FINLAY & ZAK, LLP                 EARLY SULLIVAN WRIGHT
                                               GIZER & McRAE LLP
3

4          /s/-Darren T. Brenner                    /s/-Sophia S. Lau
     By: _______________________________      By: _____________________________________
5       Darren T. Brenner                        Scott E. Gizer
        State Bar No. 8386                       State Bar No. 12216
6       Lindsay D. Robbins                       Sophia S. Lau
        State Bar No. 13474                      State Bar No. 13365
7
        7785 W. Sahara Ave, Suite 200            8716 Spanish Ridge Ave., Ste. 105
8       Las Vegas, NV 89117                      Las Vegas, NV 89148

9        Attorneys for Plaintiff                   Attorneys for Defendants
         DLJ MORTGAGE CAPITAL, INC.                OLD REPUBLIC NATIONAL TITLE
10                                                 INSURANCE COMPANY and OLD
                                                   REPUBLIC TITLE INSURANCE GROUP,
11
                                                   INC.
12

13
                                            ORDER
14
                                           IT IS SO ORDERED:
15

16
                10-6-2020
17   Dated:                                    By:
                                                     UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                               3
                STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     578217.1
      Case 2:20-cv-01662-KJD-VCF Document 11 Filed 10/06/20 Page 4 of 4



1                                        CERTIFICATE OF SERVICE
2

3               I hereby certify that on October 6, 2020, I electronically filed the foregoing with the
4    Clerk of the Court using the CM/ECF system which will send notification of such filling to the
5    Electronic Service List for this Case.
6               I declare under penalty of perjury under the laws of the United State of America that the
7    foregoing is true and correct.
8

9

10                                                  /s/ D’Metria Bolden
11                                                   D’METRIA BOLDEN
                                                     An Employee of EARLY SULLIVAN
12
                                                     WRIGHT GIZER & McRAE LLP
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           4
                   STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     578217.1
